STRINE, Chancellor,
concurring.
I concur in the well-reasoned majority opinion. I write separately, however, for two reasons. First, the majority concludes that the case should be remanded because the determination made by the Superior Court regarding the application of the prejudice prong of Strickland as to the claim that Trial Counsel did not effectively investigate and present mitigation evidence could not be sustained on this record.106 For reasons I will explain, I agree with that conclusion. But, the majority opinion does not explain why the Superior Court’s determination that there was no Strickland violation in the first instance was incorrect. If Trial Counsel did not fall short of the level of performance required under Strickland, the Superior Court’s judgment should stand because the issue of prejudice is only relevant if there was a constitutionally deficient level of performance by Trial Counsel.107 Thus, I will ex*835plain why I believe that the Superior Court’s conclusion that there was no Strickland violation is not supported by substantial evidence. Finally, I also agree with the majority that it is optimal that the Superior Court, which had the chance to hear the evidence, should consider the Strickland issues again in the first instance, rather than an appellate court acting on a paper record. But, I view it as important that the analysis required of the Superior Court on remand be spelled out. With that context in mind, I will now explain how I come to the conclusion that the Strickland issue must be revisited, and what analysis is required to resolve that issue definitively in accordance with the applicable precedent.
Ploof claims that Trial Counsel were ineffective in presenting mitigation evidence regarding circumstances, that, if true, suggests that he was raised in horrible circumstances that could have affected his moral development. Specifically, Ploof was raised by parents who ran a foster home and who took in many children during his childhood. This foster home was closed by the State of New York because of complaints that Ploofs father had inflicted sexual and physical abuse on the foster children.108 The evidence further indicates that Ploofs mother knew about and turned a blind eye to the sexual abuse, and that Ploof himself during his minority witnessed his father sexually abusing children who were, in essence, his foster sisters.109 Evidence was developed suggesting that Ploof had attempted to protect these children from his father’s predatory behavior.110 The record also shows, however, that Ploof on occasion used his father as a role model.111 Both Ploofs father and mother beat Ploof.112
Trial Counsel were aware that Ploof was raised in a foster home. The record also indicates that Trial Counsel were in possession of at least two reports, which, if read, indicated on their face that the State of New York shut down the foster home in 1984, when Ploof was twenty.113 If this record had been read, Trial Counsel would doubtless have followed up and pressed further, but the evidence indicates that Trial Counsel did not read it and thus did *836not understand it.114 The failure to do so may also explain why Trial Counsel did not press Ploofs mother and father for more details about his upbringing, when Trial Counsel had the chance. Trial Counsel’s suspicions were aroused when Ploofs father left a voicemail for Trial Counsel to call him back. When Trial Counsel got in touch with Ploofs father in response to the voicemail, the father then became very reticent, and said he would need to discuss with his wife whether he should talk about “it.”115 Trial Counsel wondered whether the “it” was abuse, but never undertook a deep investigation and thus did not discover the problems at the Ploof home.116 Had Trial Counsel read the reports indicating that the foster home had been closed by the State of New York, it seems probable that Trial Counsel would have pushed for more details and could have learned of the evidence of serious sexual, physical, and psychological abuse found by post-conviction counsel.117
As of the time of trial preparation, it was well accepted that one of the primary duties of defense counsel in a capital case was to conduct a “thorough investigation of the defendant’s background” in order to obtain mitigating evidence.118 The Superi- or Court, however, concluded that Trial Counsel’s efforts in seeking mitigating evidence did not “fall below an objective standard of reasonableness.”119 The Superior Court found that there were no “indication[s] of any problems from any source” as to Ploofs childhood, and thus ruled that Trial Counsel acted reasonably in not investigating the foster home.120 But, this finding is not, in my view, one that can be sustained on this record. The record suggests that Trial Counsel were in possession of two documents showing that the foster home had been shut down by the State of New York, and the record also reveals that Trial Counsel had also suspected, from Ploofs father’s odd behavior, that there might have been abuse at the home.
Although I am reluctant to conclude on a cold paper record that Trial Counsel’s failure to investigate and present mitigation evidence constituted a violation of the Strickland standard, I would not affirm the Superior Court’s determination that no violation occurred. Trial Counsel’s failure to investigate Ploofs childhood was not “the result of an informed tactical decision.” 121 Rather, the record evidence suggests that it was a failure by Trial Counsel to read and understand documents in their possession. The Superior Court did not consider that evidence. If Trial Counsel had known that the Ploof home had been shut down, Trial Counsel would have been required to take this into account, by doing the deeper investigative work of the sort current counsel for Ploof later did.122 The *837record before us indicates that if such an investigation had been performed, substantial evidence relevant to a sentencing hearing could have been generated and presented in an attempt to persuade the jury to recommend, and the judge to give, a life, rather than capital, sentence.
The record thus reveals a colorable basis to conclude that Trial Counsel did not represent Ploof effectively by undertaking a full and sustained effort to develop mitigating evidence, as is required under the U.S. Constitution. Although Ploof was not helpful to counsel, either in terms of pursuing a very implausible guilt phase defense or in answering questions about his childhood, Trial Counsel appear to have possessed documents that, if read, would have revealed that the Ploof foster home had been closed down. This would have likely prompted Trial Counsel to make further inquiries.
Of course, even if the Superior Court’s determination that there was no constitutionally deficient performance by Trial Counsel under Strickland was error, we could not reverse if the Superior Court had also properly found that the ineffective assistance of counsel in developing mitigation evidence was not prejudicial.123 But the sum total of the reasoning provided on the important issue of prejudice was: “[N]or can it be said that any of the prolonged foster child information probably could have made any impact, even if presented. Accordingly, this argument does not satisfy Strickland.”124
This cursory reasoning, although understandable in view of the exhausting number of issues pressed on Ploofs behalf on the Rule 61 application, does not provide an adequate basis to affirm this important determination. Although it is arguably possible for this court to perform the required analysis itself, that is hazardous as we did not hear the live testimony presented in support of the application and because it is important that the trial court in the first instance undertake the required analysis.
In this area, the determination of whether prejudice exists because counsel failed to present mitigation evidence is influenced by the uniquely serious context of a capital sentencing hearing.125 Under the U.S. Constitution, it is impermissible to make a death sentence mandatory for any crime. Rather, the sentencing authority must always have an option to consider mitigation evidence and to order a sentence other than death, if that sentencing authority determines that the mitigation evidence outweighs the evidence weighing in favor of death.126 The weight to give to *838mitigation evidence is to be determined in the sound discretion of the sentencing judge, if a judge is entrusted by statute to make that decision.127
In situations when a Strickland violation has resulted in a failure to present mitigation evidence, the test for prejudice is whether there is a “reasonable probability” that the result of the penalty phase would have been different.128 “A reasonable probability is a probability sufficient to undermine confidence in the outcome.”129 As applied to Delaware’s capital murder statute, in which both the jury and the judge play a role in sentencing the accused, the “reasonable probability” test asks whether the mitigation evidence is of sufficient weight that, when it is considered along with the other mitigation evidence in the record and weighed against the aggravating evidence, a reasonable juror and the ultimate sentencing judge could have reached a different conclusion as to whether to recommend and impose, respectively, a life sentence rather than a death sentence.130 That is, if with the addition of the mitigation evidence that was missing because of the Strickland violation, a reasonable sentencing judge could have concluded that the mitigating factors outweighed the aggravating factors and awarded a life, rather than death, sentence, confidence in the outcome is sufficiently uncertain to constitute prejudice.
I refer to both a reasonable juror and a reasonable sentencing judge for good reason. Although Delaware amended its death penalty statute in 1991 to eliminate the prior requirement that a jury find by a unanimous vote that the murderer be put to death, our General Assembly did not wholly eliminate the role of the jury.131 Not only must the jury unanimously perform the constitutionally required job of finding at least one aggravating circumstance, thus making the defendant death-eligible under our statute, but the jury still casts an advisory vote on wh,ether the aggravating factors outweigh the mitigating factors.132
Although under our statute, the sentencing judge may impose the death penalty regardless of whether a majority or even all the jury has recommended a sentence of death, the sentencing judge is also required by statute to give such weight as it “deem[s] appropriate” to the jury’s recommendation.133 Furthermore, if the judge *839disagrees with the jury’s recommendation as to whether the aggravating factors outweigh the mitigating factors, the judge is required to state her reasons “with specificity.” 134 Therefore, the General Assembly’s decision to continue to give the jury a role in the capital sentencing process is not one that can be ignored. Although the sentencing judge is entitled to give the jury’s vote whatever weight she chooses, that does not mean that we should ground our jurisprudence in the notion that there will not be a possible difference in the weight that a sentencing judge gives to a unanimous jury recommendation favoring the death penalty, a closely divided vote, or a jury recommendation against death. The General Assembly’s decision that the jury, as a cross-section of the community, should have voice in this most important of contexts is one that must influence the application of the prejudice prong of Strickland here.135
Thus, I would find that there is prejudice under Strickland when there is a “substantial ... likelihood” that the missing mitigation evidence, when considered along with the other mitigation evidence in the record and weighed against the aggravating evidence, could have caused a reasonable juror and the ultimate sentencing judge to have reached a different conclusion as to whether to impose a life sentence, rather than a death sentence.136
Despite the fact that Ploof committed an intentional murder for pecuniary gain, the U.S. Constitution required that the horrible nature of his crime be weighed against several mitigating factors in the record, which included Ploofs lengthy service to his country in our military, and his lack of any substantial previous criminal record.137 In determining prejudice, an assessment has to be made whether a reasonable juror or sentencing judge might have reached a different conclusion if added to that balance was evidence that Ploof grew up in a home rife with sexual and physical abuse, immorality, and duplicity. Although evidence that Ploof was raised by a father who, if the evidence is reliable, was a role model for sociopathy would not excuse Ploof from responsibility for his crime, it is exactly the kind of evidence that may be considered mitigating and support a decision to impose a life, rather than death sentence.138
I thus agree with the majority that the Supreme Court should not determine in the first instance whether there has either been a Strickland violation and whether it caused prejudice. But, I think the Superi- or Court should be given more guidance as to the analysis required. First, the Superior Court should examine the record evidence regarding counsel’s failure to discover and develop information regarding the conditions in his childhood home and determine afresh whether counsel’s conduct violated the Strickland standard. Second, regardless of the outcome of the first inquiry, the Superior Court should reweigh *840the evidence in order to consider whether, if there was a Strickland violation, there was prejudice in the sense articulated.139 If the Superior Court concludes there is prejudice, the remedy should be to order a new sentencing hearing, to be conducted with the help of a new jury.140

. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).


.Id. at 687, 104 S.Ct. 2052 ("A convicted defendant’s claim that counsel’s assistance was so defective as to require reversal of a conviction or death sentence has two components. First, the defendant must show that counsel’s performance was deficient.... Second, the defendant must show that the deficient performance prejudiced the defense.... Unless a defendant makes both showings, it cannot be said that the conviction or death sentence resulted from a breakdown in the adversary process that renders the result unreliable.” (emphasis added)); see also, e.g., Cullen v. Pinholster, - U.S. -, 131 S.Ct. 1388, 1408, 179 L.Ed.2d 557 (2011) (.“Even if his trial counsel had performed deficiently, [the petitioner] also has failed to show that the California Supreme Court must have unreasonably concluded that [the petitioner] was not prejudiced.” (emphasis added)); *835Smith v. Robbins, 528 U.S. 259, 289, 120 S.Ct. 746, 145 L.Ed.2d 756 (2000) ("[The petitioner] must satisfy both prongs of the Strickland test in order to prevail on his claim of ineffective assistance of ... counsel.”); Hammond v. Hall, 586 F.3d 1289, 1335 (11th Cir.2009) ("Having found that this ineffective assistance of counsel claim fails on the performance element, we could stop here. In the interest of completeness, however, we will address the State’s alternative argument that the claim also fails on the prejudice element.”); Carpenter v. Vaughn, 296 F.3d 138, 149 (3d Cir.2002) ("Both Strickland prongs must be met in order to merit relief.” (citation omitted)); Taylor v. State, 32 A.3d 374, 385 (Del.2011) (finding that there was no violation of the first prong of Strickland, and stating that "[w]e therefore need not reach or address the prejudice prong issue under Strickland ").


.E.g., A-369:4-A-370:19 (Zervas) (discussing State’s Exhibit 1, the last page of which indicated that the Ploof foster home was closed after two girls reported abuse).


. E.g., A-94:19-A-95:9 (Deyo) (describing how Ploof and Ploof’s mother would be present when Ploof's father sexually touched the foster girls); A-904:19-21 (Goodwin) (describing how Ploof saw his father abusing a foster girl).


. E.g., A-90:5-22 (Deyo) (describing how Ploof would tell the foster children to "go take a walk” when his father was in a bad mood).


. E.g., A-646:7-ll (Ruhmshottel) (testifying that Ploof copied his father’s habit of exposing himself to foster girls).


. E.g., A-894:13-A-895:14 (Goodwin).


. See A-369:4-23 (Zervas) (discussing State’s Exhibit 1); A-849:6-19 (Zervas— Cross) (discussing Defense Exhibit 23).


. See A-369:4-A-370:19 (Zervas); A-849:16-19 (Zervas-Cross).


. See A-373:10-A-374:10 (Zervas).


. See id.


. See A-3 69:4-A-370:19 (Zervas).


. Williams v. Taylor, 529 U.S. 362, 396, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). Under the guidelines propounded by the American Bar Association, counsel is to seek mitigating evidence even if the client initially states that he does not want to offer such evidence. Am. Bar Assn, Guidelines for the Appointment and Performance of Counsel in Death Penalty Cases % 11.4.1 (1989).


. Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); see Ploof III, 2012 WL 1413483, at *8.


. Ploof III, 2012 WL 1413483 at *8.


. Rompilla v. Beard, 545 U.S. 374, 395, 125 S.Ct. 2456, 162 L.Ed.2d 360 (2005).


. See generally Wiggins v. Smith, 539 U.S. 510, 123 S.Ct. 2527, 156 L.Ed.2d 471 (2003) (holding that the trial counsel’s performance was constitutionally deficient, where counsel *837made a limited investigation into the petitioner's background, did not prepare a social history of the petitioner, and was not aware that he had been sexually abused and raped as a child).


. See Strickland, 466 U.S. at 687, 104 S.Ct. 2052.


. Ploof III, 2012 WL 1413483, at *8.


. See, e.g., Lockett v. Ohio, 438 U.S. 586, 604, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978) (plurality opinion) ("[The] qualitative difference between death and other penalties calls for a greater degree of reliability when the death sentence is imposed.”).


.E.g., Eddings v. Oklahoma, 455 U.S. 104, 105, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982) ("[W]e conclude that the Eighth and Fourteenth Amendments require that the sentencer ... not be precluded from considering, as a mitigating factor, any aspect of a defendant’s character or record and any of the circumstances of the offense that the defendant proffers as a basis for a sentence less than death.” (quoting Lockett, 438 U.S. at 604, 98 S.Ct. 2954 (plurality opinion))); see also Sumner v. Shuman, 483 U.S. 66, 107 S.Ct. 2716, 97 L.Ed.2d 56 (1987) (affirming the rule in Eddings).


. E.g., Eddings, 455 U.S. at 114-15, 102 S.Ct. 869 ("The sentencer ... may determine the weight to be given relevant mitigating evidence.”); see also, e.g., Ortiz v. State, 869 A.2d 285, 310-11 (Del.2005) (upholding a trial judge's imposition of the death penalty, and noting that sentencing decisions "involve ... human judgments ... that build discretion, equity, and flexibility into a legal system” (citations and internal quotation marks omitted)).


. Strickland, 466 U.S. at 694, 104 S.Ct. 2052.


. Id.


. See 11 Del. C. § 4209(d); see also Wiggins v. Smith, 539 U.S. 510, 537, 123 S.Ct. 2527, 156 L.Ed.2d 471 (2003) (ruling that where the imposition of capital punishment requires unanimity among jurors, prejudice exists if “there is a reasonable probability that at least one juror” would have come out in favor of life).


. See 68 Del. Laws ch. 189, §§ 1-6 (1991) (discussed in State v. Cohen, 604 A.2d 846 (Del.1992)).


. See Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002) (holding that, if the imposition of the death penalty depends on the existence of aggravating factors, a jury must find those factors beyond a reasonable doubt); Brice v. State, 815 A.2d 314 (Del.2003) (upholding the constitutionality of Delaware’s death penalty statute, which the General Assembly modified in light of Ring).


. UDeZ. C. § 4209(d)(1).


. Id. § 4209(d)(4).


. See, e.g., Cohen, 604 A.2d at 856 ("The jury sits as the conscience of the community in deciding whether to recommend life imprisonment or the death penalty.” (citations and internal quotation marks omitted)).


. See Cullen v. Pinholster, - U.S. -, 131 S.Ct. 1388, 1403, 179 L.Ed.2d 557 (2011) (citation and internal quotation marks omitted).


. See Williams v. Taylor, 529 U.S. 362, 397-98, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000) (citing Clemons v. Mississippi, 494 U.S. 738, 751-52, 110 S.Ct. 1441, 108 L.Ed.2d 725 (1990)). Under the precedent of the Supreme Court of the United States, and this court, it is only necessary to move on to the prejudice prong of the Strickland test if the court has first determined that counsel’s performance was deficient. Strickland v. Washington, 466 U.S. 668, 697, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); see also, e.g., Taylor v. State, 32 A.3d 374, 385 (Del.2011). I would instruct the Superior Court to analyze counsel’s performance under both prongs on remand in order to avoid any potential for future delay.


. A new sentencing hearing is the accepted remedy when a defendant suffers prejudice as a result of a violation of Strickland involving the failure to investigate and present mitigation evidence. See, e.g., Hooks v. Workman, 689 F.3d 1148, 1208 (10th Cir.2012); Kenley v. Armontrout, 937 F.2d 1298, 1299 (8th Cir.1991); King v. Strickland, 748 F.2d 1462, 1465 (11th Cir.1984).


. See Ploof I, 2003 WL 21999031, at *3-4.


. Mitigating evidence is “any aspect of a defendant’s character or record and any of the circumstances of the offense that the defendant proffers as a basis for a sentence less than death.” Lockett v. Ohio, 438 U.S. 586, 604, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978) (plurality opinion).